Citation Nr: 0700604	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  02-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
September 1991.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the Board in January 2005.  
This matter was remanded in April 2005.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Pursuant to the Board's April 2005 Remand, the RO obtained an 
October 2005 medical opinion regarding the claimed tinnitus 
disability.  The RO continued the denial of the claim and 
issued a supplemental statement of the case in June 2006, 
indicating to the veteran that he had 60 days to respond.  In 
July 2006, the RO received a VA Form 21-4138 (with attached 
documents) from the veteran.  In an attached statement with 
attached copies of Internet articles pertaining to tinnitus, 
the veteran presented a rebuttal to the supplemental 
statement of the case.  The case was then forwarded to the 
Board.  

Pursuant to 38 C.F.R. § 19.37(a) (2006), evidence received at 
the RO before the case is transferred to the Board will be 
considered by the RO and a supplemental statement of the case 
will be issued unless the new evidence is duplicative of 
evidence previously considered or is otherwise not relevant 
to the appellant's claim.  Although the new evidence 
submitted by the veteran does address tinnitus disability and 
its causation (as did other Internet evidence previously 
considered), these articles appear to be by different authors 
and therefore cannot be considered merely duplicative of the 
previously reviewed articles.  

The Board also notes that the October 2005 medical opinion 
appears to be based, in part, on the examiner's rationale 
that the tinnitus is not related to service because the 
veteran does not have hearing loss.  The newly received 
Internet articles appear to address this aspect of the 
October 2005 medical opinion.  Under the circumstances, the 
Board believes that further development is necessary before 
the Board may properly undertake appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should forward the claims file 
to the examiner who offered the October 
2005 opinion and ask whether the 
examiner's opinion remains the same in 
light of the Internet articles regarding 
tinnitus received from the veteran in 
July 2006.  If the October 2005 examiner 
is no longer available, then the file 
should be reviewed by another appropriate 
examiner and an opinion as to the 
relationship of the claimed tinnitus to 
service should be obtained.  

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, then the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
claim remains denied, then the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


